               Case 20-10553-CSS              Doc 1227        Filed 05/03/21        Page 1 of 4




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                               Chapter 7
In re
                                                               Case No. 20-10553 (CSS)
ART VAN FURNITURE, LLC, et al.,1
                                                               (Jointly Administered)
                 Debtors.
                                                               Re Docket No. 1214


         ORDER GRANTING MICHAEL LEE HUBBARD, II AND
        CYNTHIA HUBBARD’S MOTION FOR RELIEF FROM THE
    AUTOMATIC STAY TO CONTINUE NON-BANKRUPTCY LITIGATION

        UPON CONSIDERATION of the Motion for Relief From The Automatic

Stay (the “Motion”) filed by Michael Lee Hubbard, II and Cynthia Hubbard

(“Movants”), and any response thereto; the Court having determined that (A) the

Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 1334 and 157; (B)

this is a core proceeding pursuant to 28 U.S.C. § 157; (C) venue is proper pursuant

to 28 U.S.C. §§ 1408 and 1409; and (D) service to the limited parties stated on the

Certificate of Service is adequate under the circumstances; and the Court having

further determined that cause exists to grant the relief requested in the Motion; it is

hereby ORDERED as follows:




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF
Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art
Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.
           Case 20-10553-CSS       Doc 1227    Filed 05/03/21   Page 2 of 4




      1.      The Motion is GRANTED, as set forth herein. All capitalized terms

not otherwise defined herein shall have the respective meanings set forth in the

Motion.

      2.      The automatic stay set forth in 11 U.S.C. § 362(a) is hereby lifted and

modified pursuant to the terms of this Order for the limited purpose of permitting

Movants to:

              a. Serve the Summons and Complaint upon the Chapter 7 Trustee,

                 thereby effecting the service of process requirements of the

                 Michigan Courts;

              b. Pursue and liquidate their claim(s) in the State Court Action, solely

                 against the Debtors’ applicable insurance coverage, other third

                 parties, and such other third parties’ applicable insurance coverage

                 in accordance with the terms set forth herein. Except as otherwise

                 set forth herein, the automatic stay pursuant to section 362 of the

                 Bankruptcy Code shall otherwise remain in full effect.

      3.      Neither the Debtors’ estates nor the Chapter 7 Trustee shall have any

obligation to participate in, or defend against, the State Court Action.

      4.      In the event the Movants obtain a judgment, award or settlement

pursuant to the State Court Action, (i) the Movants are authorized to collect such

judgment, award or settlement solely from the Debtors’ applicable insurance


                                         -2-
            Case 20-10553-CSS      Doc 1227     Filed 05/03/21   Page 3 of 4




policies, any proceeds thereof, any third-party non-debtors, and their respective

insurance coverage, and (ii) such judgment, award or settlement shall be payable

out of the Debtors’ applicable insurance proceeds only to the extent any such

proceeds are available.

      5.     The Movants agree that any claims filed or scheduled against the

Debtors’ estates in connection any matters relating to the State Court Action are

deemed disallowed and may be reflected as such on the official claims register, and

the Movants shall not file any claims against the Debtors’ estates. The Movants

waive all rights to receive a distribution from the Chapter 7 Trustee and the

Debtors’ estates.

      6.     The Movants and the Chapter 7 Trustee are authorized to enter into

and to take all actions necessary to effectuate the relief granted in this Order.

      7.     Movants represent and warrant that they have not sold, assigned,

pledged, or otherwise transferred any claims that they might have against the

Debtors and their estates.

      8.     No stay of this Order shall be in effect, including but not limited to

any stay contemplated under Fed.R.Bankr.P. 4001(a)(3).




                                          -3-
              Case 20-10553-CSS     Doc 1227     Filed 05/03/21   Page 4 of 4




         9.    The Court retains jurisdiction to interpret and enforce the terms of this

order.


Date:
        Wilmington, Delaware           HON. CHRISTOPHER S. SONTCHI
                                       CHIEF BANKRUPTCY JUDGE




         Dated: May 3rd, 2021                    CHRISTOPHER S. SONTCHI
         Wilmington, Delaware                    UNITED STATES BANKRUPTCY JUDGE



                                           -4-
